Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 1 of 39

EXHIBIT A
Gass Metal -hubhos Brward Sountidilerk af Gouetsed on FLSD Docket 08/20/2019 Pa&yge2laif39

 

Georges Roumain Plaintiff vs. Federal Express Corporation Defendant

 

Broward County Case Number: CACE19014382
State Reporting Number: 062019CA014382AXXXCE
Court Type: Civil

Case Type: Other - Discrimination Employment or Other
Incident Date: N/A

Filing Date: 06/28/2019

Court Location: Central Courthouse

Case Status: Pending

Magistrate Id / Name: N/A

Judge ID / Name: 13 Robinson, Michael A.

 

 

 

 

 

 

= Party(ies) Oe
© Attorneys / Address
Party Type Party Name © Address * Denotes Lead Attorney
Plaintiff Roumain, Georges
Defendant Federal Express Corporation
Total: 0
= Disposition(s) eer
Date Statistical Closure(s)
Date Disposition(s) View Page(s)
Total: 9

= Event(s) & Document(s}

 

 

https://www. browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTAINDY4M... 8/19/2019
Case Petaib- Rubbos Bagward Seam éilerk of Govsed on FLSD Docket 08/20/2019 P&ggeRaff30

Date Description Additional Text View Pages

07/16/2019 Filing Fee Payor: CHAD
JUSTICE ; Userid:

CTS-fg/t ; Receipt:
20191FA1A095983;

Amount: $401.00

07/16/2019 Summons Issued Fee Payor, CHAD
JUSTICE ; Userid:
CTS-fot ; Receipt:
20191FA1A095983;

Amount: $10.00

07/09/2019 Notice of Filing Designation of Emailing CORPORATE i 4
Addresses REPRESENTATIVE

Party: Plaintiff
Roumain, Georges

07/09/2019 eSummons Issuance Federal Express i 3
Corporation

07/09/2019 Notice of Taking Deposition CORPORATE i 4
REPRESENTATIVE

Party: Plaintiff
Roumain, Georges

06/28/2019 Civil Cover Sheet i 2
06/28/2019 Complaint (eFiled) COMPLAINT AND . 14
DEMAND FOR
JURY TRIAL

Party: Plaintiff
Roumain, Georges

06/28/2019 Notice of Service of Interrogs FEDERAL i 2
EXPRESS

CORPORATION
Party: Plaintiff
Roumain, Georges

 

 

https://www. browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTAINDY4M... 8/19/2019
(ase Detaib- Kublos Broward Sewntn Gderk ef Goursed on FLSD Docket 08/20/2019 PRageBaif39

Date Description Additional Text View Pages
06/28/2019 Request for Production of Documents FEDERAL i 9
EXPRESS
CORPORATION

Party: Plaintiff
Roumain, Georges

LC : ei

 

 

- Hearing(s) eee

There is no Disposition information available for this case.

 

[ Related Case(s) ee

There is no related case information available for this case.

 

 

 

 

https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTAINDY4M... 8/19/2019
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 5 of 39

2.

c

Service of Process

Transmittal
07/22/2019
CT Log Number 535910124

ECEIVE

Jul 23 2019

 

   
 

 

 

 

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:
COURT/AGENCY!

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED:
APPEARANCE OR ANSWER BUE:
ATTORNEY (9) / SENDER(S):

ACTION ITEMS:

TELEPHONE:

George Rouman, Pltf. vs. Federal Expréss Corporation, Dft.
Summons, Complaint, Notice(s), Interrogatories, Request(s), Attachment(s)

Broward County Circuit Court, FL
Case # CACE19014382

Prayer for Relief

C T Corporation System, Plantation, FL

By Process Server on 07/22/2019 at 15:55

Florida

Within 20 calendar days after this summons is served on you

Patrick K. Elliott

Law Offices of Patrick K. Ellfott, PLLC
100 §. poeta Suite 600

Tampa, FL 33602

813-379-3090

CT has retained the current log, Retain Date: 07/23/2019, Expected Purge Date:
07/28/2019

Image SOP

Email Notification, LITIGATION DEPARTMENT lydia.langbein@fedex.com
Email Notification, STACEY STEPHENS stacey.stephens@fedex.com
Email Notification, Denise Armstrong denise.armstrong@fedex.com
Email Notification, CYNTHIA SCHWIND cynthia.schwind@fedex.com
Emait Notification, KATHY MILLER khmiller@fedex.com

C T Corporation System
1200 South Pine Island Road
Plantation, Fi 33324
954-473-5503

Page 1 of 1/ SV

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This Information does not.
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any Information
contained in the documents themselves. Recipient is
cesponsible for interpreting sald documents and for taking
appropriate action, Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 6 of 39

4, * Case Number: CACE-19-014382 Division: 13
Filing # 91848318 E-Filed 07/09/2019 01:05:21 PM

IN THE CERCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

 

 

CIVIL DIVISION
GEORGES ROUMAIN, Dat 7
ate:
Plaintiff, Time. 3)) Me
CASE NO.:
¥. Server:
ID 1 ge
FEDERAL EXPRESS CORPORATION,
Defendant.
/
SUMMONS

TO: Federal Express Corporation
C T Corporation System
1200 South Pine Island Road
Plantation, FL 33324

IMPORTANT

A lawsuit has been filed against you. You have twenty (20) calendar days after this summons is
served on you to file a written response to the attached Complaint/Petition with the Clerk of this
Court. A phone call will not protect you. Your written response, including the case number
given above and the names of the parties, must be filed if you want the Court to hear your side
of the case. If you do not file your response on time, you may lose the case, and your wages,
money, and property may thereafter be taken without further warning from the Court. There are
other legal requirements. You may want to call an attorney right away. If you do not know an
attorney, you may call an attorney referral service or a legal aid office which is listed in the
phone book.

If you choose to file a written response yourself, at the same time you file your written
response to the Court you must also mail or hand deliver a copy of your written response to
the Plaintiff/Plaintiffs Attomey named below.

PATRICK K. ELLIOTT

Florida. Bar Number: 1000970

Tur LAW OFFICE OF PATRICK K, ELLIOTT, PLLC
100 S, Ashley Drive, Suite 600

Tampa, FL 33602

Telephone: (813) 379-3090

If the party serving summons has designated e-mail address( es) for service or is represented by an
attomey, you may designate e-mail address(es) for service by or on you. Service must be in

*#* FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/09/2019 01:05:19 PM,****

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 7 of 39

‘ a)

accordance with Florida Rule of Judicial Administration 2.516.

Copies of all court documents in this case, including orders, are available at the Clerk of the Circuit
Court's office. You may review these documents upon request.

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
Hamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero dei caso y los nombres de las partes
interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado
de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.

Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
Sino conoce a un abogado, puede Hamar a una de las oficinas de asistencia legal que aparecen en la

guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el
tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona
denominada abajo como "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado de! Demandante).

PATRICK K. ELLIOTT

Florida, Bar Number: 1000970

THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
100 S. Ashley Drive, Suite 600

Tampa, FL 33602

Telephone: (813) 379-3090

IMPORTANT

Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecu-tifs a partir de
la date de !'assignation de cette citation pour deposer une reponse ecrite ala plainte ci-jointe aupres
de ce tribunaL Un simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges de
deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties
nommees ici, si vous souhaitez que te tribunal entende votre cause. Si vous ne deposez pas votre
reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre
argent, et vos biens peuvent etre saisis par !a suite, sans aucun preavis ulterieur du tribunal, II y a
d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si vous ne
connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ova un bureau

d' assistancejuridique (figurant a l'annuaire de telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egale-ment, en meme
temps que cette formalite, faire parvenir ou expedier une copie de votre reponse "Plaintift/Plaintiffs
Attorney" (Plaignant ou a son avocat) pomme ci-dessous.

PATRICK K. ELLIOTT
Florida. Bar Number: 1000970

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 8 of 39

Sw
ass e

THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
100.8. Ashley Drive, Suite 600

Tampa, FL 33602

Telephone: (813) 379-3090

THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE HEREBY COMMANDED to serve this Summons, a copy of the Complaint,
Request for Production, First Set of Interrogatories, Notice of Taking Corporate Representative

Deposition, and Designation of E-mai! Address in this action on the above-named Defendant.
DATED ON JUL 16 2019

As Clerk of Court

  

If you are a person with a disability who needs any accommodation in order to participate in
this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please
contact the ADA Coordinator, Diana Sobel, Room 20140, 201 S.E. Sixth Street, Fort
Lauderdale, Florida 33301, 954-831-7721 at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before the scheduled
appearance is less than 7 days; if you are hearing or voice impaired, call 711.

 
Case 0:19-cv-62082-RKA_ DOCUMea dR yeIUe PEACE: ARAN BARIBREPS Page 9 of 29
Filing # 918483 18 E-Filed 07/09/2019 01:05:21 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA
CIVIL DIVISION

GEORGES ROUMAIN,
Plaintiff,
CASE NO.:

¥.

FEDERAL EXPRESS CORPORATION,

Defendant.
/

PLAINTIFF’S NOTICE OF TAKING

CORPORATE REPRESENTATIVE DEPOSITION

PLEASE TAKE NOTICE that Counsel for Plaintiff, GEORGES ROUMAIN
(“Plaintiff”), will take the deposition of the Corporate Representative(s) of Defendant,
FEDERAL EXPRESS CORPORATION (“Defendant”), on the date, time, and location stated

below, such deposition to continue from day to day until completed:

 

 

 

 

 

 

 

| CNAME” DATE/TIME ___LOCATION |
CORPORATE [Date] [Address]
REPRESENTATIVE TO BE At [time] a.m.

DESIGNATED BY

DEFENDANT | |

 

 

Before a court reporter, notary public, or before a duly assigned representative, who is
not of counsel to the parties or interested in the events of this cause.
Defendant is required to designate one or more corporate representatives or individuals to

testify about information known or reasonably available to Defendant on the following subjects:

1. The job duties and job description of Plaintiff during any period that Plaintiff was
employed by Defendant.
2. The process used by Defendant to collect documents for production to Plaintiff in

response to Plaintiff's Requests for Production of documents, including but not limited to

*** FILED; BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/09/2019 01:05:19 PM, **##

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 10 of 39

searches and production from Defendant's electronic mail system.

3. Plaintiff's job performance.
4, Plaintiff's dates of employment, job titles, and job duties.
5, Any compliment, award, or commendation given to Plaintiff during her

employment with Defendant.

6. Any written or oral reprimand, warning, or caution given to, or concerning
Plaintiff, during Plaintiff’s employment with Defendant.

7. The factual basis for all defenses raised by Defendant in this matter.
8. Any contention by Defendant that Plaintiff’s job performance was unsatisfactory.
9. Defendant’s policies and procedures regarding employee discipline.

10. Defendant’s policies and procedures regarding retaliation.
1. | Defendant’s policies and procedures regarding discrimination.

12. Defendant’s policies and procedures regarding any identification of employees on
the basis of race.

13. The racial composition of Defendant’s workforce at the location where Plaintiff
worked for years 2011 through 2016.

14. Defendant’s compliance with state and federal laws pertaining to the compilation,
recording, and preservation of forms prompting an employee’s self-identification on the basis of
race, including, but not limited to, EEO-1 Survey Forms and similar forms regardless of their
origin.

15. All applicable insurance coverage.

16. Confirmation and details relating to any response provided by Defendant to
Plaintiff's First Set of Interrogatories.

17. | Any documents produced in response to Plaintiffs First Request for Production
of Documents.

18. Defendant’s records regarding Plaintiff's work performance, including e-mails or
telephone messages.

19.  Defendant’s rationale for terminating Plaintiff's employment.

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 11 of 39

20. The identity of all persons who participated in the decision to terminate Plaintiff's
employment, including the input given by each person.

21. — The identity of all persons who fell within the same protected category as Plaintiff
under Section 198! on account of their race, worked at the same facility where Plaintiff was
employed between 2011 and the present, and whose employment was terminated by Defendant,
including the reasons given for each termination.

22. Any intemal complaints of discrimination made by Plaintiff, or other employees
of Defendant who worked at the same location as Plaintiff, during Plaintiff's employment with
Defendant, as well as Defendant’s response to each intemal complaint.

23. All statements made to Plaintiff by Defendant, when Plaintiff was informed that
her employment had been terminated.

24. Any communications, including e-mails, exchanged between Plaintiff and
Defendant in relation to Plaintiff's complaints of discrimination in the workplace.

25. The identity of all persons who, from 2011 to the present, worked at the same
facility where Plaintiff was employed and filed internal or external complaints of discrimination
against Defendant.

26. The training and qualifications of Plaintiff's supervisors, with respect to
workplace discrimination and retaliation.

27. _ All lawsuits, charges, or complaints brought against Defendant within the past ten
years for alleged violations of 42 U.S.C. §1981, the Civil Rights Act of 1964, or the Florida Civil
Rights Act of 1992.

Upon oral examination pursuant to the Florida Rules of Civil Procedure, before a court
reporter or any other notary public or officer authorized by law to take depositions. Said

deposition(s) will be taken for the purposes permitted by the rules governing the conduct of the

case.
Dated this 28th day of June 2019.
Respectfully submitted,

és/ Patrick K. Elliott

PATRICK K. ELLIOTT

Florida. Bar Number: 1000970

THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
100 S. Ashley Drive, Suite 600

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 12 of 39

Tampa, FL 33602

Direct Dial: (813) 379-3090

Facsimile: (813) 433-5126

Email: elliottp@employmentandconsumerlaw.com
Email: assistant@employmentandconsumerlaw.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to the

Defendant on the date the complaint was served.

/s/ Patrick K, Elliott
PATRICK K. ELLIOTT

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 13 of 39

Filing # 91848318 E-Filed 06/28/2019 12:29:49 PM

FORM 1.987. CIVIL COVER SHEET

The civil cover sheet and the Information contained in It neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

completion.)

 

1 CASE STYLE
IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,

INAND FOR BROWARD COUNTY, FLORIDA

 

 

Case No.:
Judge:
Georges Roumain
Piaintifi
vs.
FEDERAL EXPRESS CORPORATION
Defendant
il. TYPE OF CASE
Gs Non-homestead residential foreclosure
1 Condominium $250,00 or more
1 Contracts and indebtedness O Other reat property actions $0 - $50,000
© Eminent domain C] Other real property actions $60,001 - $249,999
C1 Auto negligence (2 ~~ Other real property actions $250,000 or more
O Negligence — other
D Business govemance O s~Professional malpractice
GQ _sMalpractice ~ business
OO Business torte ‘dalorgiice — radical
0 Environmental/Toxic tort a ae ee es
(1 Third party indemnification 2 oir practice — other profession:
01 ~~‘ Construction defect
- O Masstort QO CséAntitrust/Trade Regulation
CO — Negtigent security © sCBusiness Transaction
© Nursing home negligence Q Circuit Civil - Not Applicable
Premises liability ~ commercial oO tice challenge-statte or
Q Promises lability - residential 1 Constitutional challenge-proposed
Products liability amendment
C) Real Property/Mortgage foreclosure Corporate Trusts
Q Commercial foreclosure $0 - $50,000 & _Oiscrimination-emptoyment or ather
O Commercial foredosure $50,001 - $249,989 O__siInsurence claims
GB Commercial foredosure $250,000 er more CO __inteliectual property
“Homestead residential foreclosure $0 — 50,000 | —_ Ubel/Slander
OD oe residential foreclosure $50,001 - 1 _—_ Shareholder derivative action
, . Securities litigation
oO Homestead residential fareciosure $250,000 or 5 Tr ade sonst
GO Nor-homestead residential foreclosure $0 - 0 Trust litigation
$50,000
2 Non-homestead residential foreclosure
$50,001 - $249,999
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 14 of 39

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delingated and mandated by the
Administrative Order. Yes O No &

im. REMEDIES SOUGHT (check all that apply):
& Monetary;
&  Non-monetary declaratory or injunctive relief,
& Punitive

FV. | NUMBER OF CAUSES OF ACTION: ( )
(Specify)

§

Vv. IS THIS CASE A CLASS ACTION LAWSUIT?
g Yes
& No

Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

& No
O Yes —If “yes” list all related cases by name, case number and court:

 

Plaintiff filed
the EEOC and was issued a Right to Sue | May 24, 2019.

Vi. «1S JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
O No

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rute of Judicial Administration 2.425.

Signature s/ Patrick K. Elliott FL Bar No.: 1000970

Attomey or party (Bar number, if attorney)

Patrick K. Elliott 06/28/2019

(Type or print name) Date
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 15 of 39

e

Filing # 91848318 E-Filed 06/28/2019 12:29:49 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA
CIVIL DIVISION
GEORGES ROUMAIN,
Plaintiff,

CASE NO.:
v.

FEDERAL EXPRESS CORPORATION,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, GEORGES ROUMAIN (‘Plaintiff’), by and through undersigned counsel,
brings this action against Defendant, FEDERAL EXPRESS CORPORATION (“Defendant”),
and in support of his claims states as follows:

JURISDICTION AND VENUE

1. This is an action for damages in excess of $15,000, exclusive of interest, fees, and
costs, and for declaratory relief, for violations of Title VII of the Civil Rights Act of 1964, as
amended (“Title VII"), 42 U.S.C. § 2000e er seg., 42 U.S.C. § 12101 ef seg., 42 U.S.C. § 1981
(“Section 1981”), and the Florida Civil Rights Act of 1992, as amended (“FCRA”), Fla. Stat. §
760.01 ef seq.

2. Venue is proper in Broward County, Florida because all of the events giving rise
to these claims occurred in this County.

3. At all times material hereto, Defendant was subject to personal! jurisdiction in the
State of Florida under the Florida Long Arm Jurisdiction Act, Section 48.193 of the Florida

Statutes. Specifically, Defendant was subject to personal jurisdiction in Florida because it caused
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 16 of 39

a

Plaintiff injury in the State of Florida through its acts and omissions that occurred in the State of

Florida.
PARTIES
4, Plaintiff is a resident of Broward County, Florida and former employee of
Defendant.
5. Defendant is a foreign business organized under the laws of Delaware and

operates a shipping business throughout the United States, including in Broward County, Florida.
NERAL ALLE IONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.

7. Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

8. Plaintiff requests a jury trial for all issues so triable.
9. At all times material hereto, Plaintiff was an employee of Defendant within the
meaning of Title VL.

10. At all times material hereto, Defendant employed fifteen (15) or more employees.
Thus, Defendant is an “employer” within the meaning of Title VII.

1]. At all times material hereto, Defendant employed fifteen (15) or more employees.
Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat. Section 760.02(7).

12. _ Plaintiff is an employee whose rights to contract for employment, and enjoy the
benefits of employment, are protected under Section 1981.

13. Under Section 1981, Defendant is an employer prohibited from interfering with
any employee’s contractual right to enjoy the same benefits, privileges, terms, and conditions of
employment that all other employees of Defendant otherwise enjoy, regardless of the employce’s

race and/or color.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 17 of 39

14. Atail times material hereto, Defendant acted with malice and reckless disregard

for Plaintiff's protected rights under Section 1981.
FACTS

15. Plaintiff began working for Defendant as a Courier on or about August 2013, and
he worked in this capacity until December 2016.

16. During his tenure with Defendant, Plaintiff satisfactorily performed the duties of
his position in a competent manner.

17. Nevertheless, Defendant discriminated against Plaintiff because of his race and
nationality as Defendant subjected Plaintiff to different terms and conditions of employment and
retaliated against Plaintiff after he complained about Defendant’s discriminatory business
practices by subjecting Plaintiff to pretextual disciplinary action and by terminating Plaintiff's
employment on or about December 2016.

18. Plaintiff is an African American male of Haitian ancestry.

19. Thus, Plaintiff is a member of a protected class, and on account of his protected

status, Plaintiff benefits from the protections of Title VII.

20. During his employment, Defendant targeted Plaintiff because of his race and
denied Plaintiff the same terms and conditions of employment that were afforded to Defendant's
non-African American employees.

2t. Throughout his employment with Defendant, Plaintiff made several internal
complaints about Defendant's discriminatory pay practices. However, Defendant failed to take

appropriate remedial action.

22. For instance, on or about April 2015, Plaintiff realized that Defendant paid many

of his non-African American colleagues more than two ($2) dollars per hour than what
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 18 of 39

Defendant paid Plaintiff, even though these employees were hired a the same or later date than
when Plaintiff started and performed the same job duties as Plaintiff.

23. ‘Plaintiff then contacted Defendant’s Human Resources Advisor, Bruce A. Moore,
and in a written complaint, Plaintiff complained about Defendant’s racially-motivated pay
discrepancies and requested “fair and equal pay as a carrier”.

24. Qn or about June 2015, Bobby Newell, managing director of Defendant's South
Florida U.S. operations, responded to Plaintiff's complaints about unequal treatment.

25. In his memorandum to Plaintiff, Mr. Newell summed up Plaintiff's complaint as

follows:

] understand your concer to be that you have been performing the duties of a
courier but were being paid as a courier/handled.

T have reviewed the information provided by your management team and HR
advisor Bruce More.

The information shows that you are performing the job duties of the courier

position. Therefore, ] instructed your focal management team to move you into

the Courier job coed and pay grade, effective 05/17/2015. Your job title and rate

of pay will be retroactive to the date of 05/17/2015.

Your remaining concerns are still under review, and you will receive further

communication at a later date. Should you have any questions in the meantime,

please reach out to your management team and Human Resources Advisor.

26. During 2016, Plaintiff's prior manager, Kailash Maraj, who Plaintiff also
complained about Defendant’s discriminatory pay practices to, was replaced by a new Caucasian
manager, Corey Schwartz.

27. On or about December 14, 2016, Plaintiff became aware that he was still not

being compensated at the same rate that Defendant paid other, similarly-situated non-African

American emptoyees who performed the same job functions as Plaintiff.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 19 of 39

4

28. Plaintiff took his concerns about Defendant's discriminatory pay practices to his
manager Mr. Schwartz.

29. Instead of taking remedial actions, Defendant falsely accused Plaintiff of being
“aggressive” and demanded that Plaintiff leave the premises. Plaintiff left Defendant’s premises
as requested.

30. _—‘~ Plaintiff was not informed that he was being suspended and Defendant did not
give Plaintiff a suspension letter even though Defendant’s common practices and procedures
provide that an employee who is suspended receive such a letter. Defendant did not give Plaintiff

a suspension letter.

31. Immediately following Plaintiffs complaints about Defendant’s racially-
discriminatory pay practices, Plaintiff was subjected to a heightened scrutiny and frivolous
disciplinary action.

32. For example, despite Plaintiff's exemplary three (3) year employment history,
Defendant then subjected Plaintiff to an intense investigation based on subjective criteria because

of Plaintiff's complaints of discrimination.

33. The following day, Defendant took immediate disciplinary action against Plaintiff
and issued a formal reprimand on or about December 15, 2016.

34, Defendant then went beyond the bounds of the facts surrounding Plaintiff's
disciplinary action and decided to thoroughly investigate Plaintiff's prior work performance even
though Defendant had never taken prior disciplinary action against Plaintiff.

35. Defendant now demanded documentation relating to a May 2016 traffic citation

that Plaintiff had properly reported to his previous manager.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 20 of 39

36. Plaintiff provided the requested documentation to Defendant on December 17,
2016.

37. In response, Defendant issued its second formal reprimand against Plaintiff on
December 29, 2016 for an event that happened nearly seven (7) months ago and one in which
Plaintiff property reported to Defendant.

| 38. Furthermore, on December 29, 2016, Defendant issued an apparently retroactive
third formal! reprimand, dated December 26, 2016 for not calling out on a day that Plaintiff was
not scheduled to work.

39. ‘Finally, on December 29, 2019, fourteen days after Plaintiff complained about
Defendant’s discriminatory pay practices, Defendant retaliated against Plaintiff by terminating

Plaintiff's employment.

COUNT I - TITLE VII VIOLATION
(DISCRIMINATION)

40. Plaintiff realleges and readopts the allegations of paragraphs ! through 39 of this
Complaint, as though fully set forth herein.

41. Plaintiff is a member of a protected class under Title VII.

‘42. As aresult of Defendant's aforementioned conduct, Plaintiff was subjected to

disparate treatment on the basis of his race.

43. Defendant knew or should have known of the disparate treatment suffered by
Plaintiff and failed to intervene or to take prompt and effective remedial action in response.

44.  Defendant’s actions were willful and done with malice.

45. Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff
is entitled to fegal and injunctive relief.

WHEREFORE, Plaintiff demands:
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 21 of 39

46.

(a) A jury trial on all issues so triable;

(b) That process issue and that this Court take jurisdiction over the case;

(c) An injunction restraining continued violation of Title VII by Defendant;

(d) | Compensation for lost wages, benefits, and other remuneration;

(e) Reinstatement of Plaintiff to a position comparable to Plaintiffs prior
position, or in the alternative, front pay;

(f) Any other compensatory damages, including emotional distress, allowable
at law;

(g) Punitive damages;

(h) — Prejudgment interest on all monetary recovery obtained.

(i) Ali costs and attorney’s fees incurred in prosecuting these claims; and

(i) For such further relief as this Court deems just and equitable.

COUNT II - TITLE VI RETALIATION

Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this

Complaint, as though fully set forth herein.

47.

48.

Plaintiff is a member of a protected class under Title VII.

Plaintiff exercised or attempted to exercise his rights under Title VII, thereby

engaging in protected activity under Title VII.

49,

Defendant retaliated against Plaintiff for engaging in protected activity under Title

VII by subjecting Plaintiff to different terms and conditions of employment and by terminating

Plaintiff's employment.

50.

St.

Defendant's actions were willful and done with malice.

Defendant took material adverse action against Plaintiff.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 22 of 39

52. Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff

is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(a) —_—A jury tial on all issues so triable;

(b) That process issue and that this Court take jurisdiction over the case;

(c) That this Court enter a declaratory judgment, stating that Defendant
retaliated against Plaintiff for exercising his rights under Title VU;

(d) That this Court enter an injunction restraining continued violation of Title
VII by Defendant;

(¢) | Compensation for lost wages, benefits, and other remuneration;

(f) Reinstatement of Plaintiff to a position comparable to Plaintiff's prior
position, with back pay plus interest, pension rights, seniority rights, and
all fringe benefits;

(g) Front pay;

(h} Any other compensatory damages, including emotional distress, allowable
at law;

(i) Punitive damages;

Gg) Prejudgment interest on all monetary recovery obtained.

(k) All costs and attorney’s fees incurred in prosecuting these claims; and

(1) For such further relief as this Court deems just and equitable.

COUNT II - FCRA VIOLATION
(DISCRIMINATION)

53. Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this

Complaint, as though fully set forth herein.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 23 of 39

34. ‘Plaintiff is a member of a protected class under the FCRA.
55. Defendant’s aforementioned conduct subjected Plaintiff to disparate treatment on
account of his race.
56. Defendant's actions were willful and done with malice.
57. Plaintiff was injured due to Defendant's violations of the FCRA, for which he is
entitled to relief.
WHEREFORE, Plaintiff demands:
(a) A jury trial on all issues so triable;
(b) That process issue and this Court take jurisdiction over the case;
(c) Compensation for lost wages, benefits, and other remuneration;
(d) Reinstatement of Plaintiff to a position comparable to his prior position, or
in the alternative, front pay;
(e) Any other compensatory damages, including emotional distress, allowable
at law;
{f) Punitive damages;
(g) Prejudgment interest on all monetary recovery obtained.
th) All costs and attorney’s fees incurred in prosecuting these claims; and
(i) For such further relief as this Court deems just and equitable.
COUNT Fy — FCRA RETALIATION
58. Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this
Complaint, as though fully set forth herein.

' §9. Plaintiff is a member of a protected class under the FCRA.
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 24 of 39

60. Plaintiff engaged in protected activity under the FCRA by frequently opposing
Defendant's aforementioned discriminatory actions against Plaintiff.
61. Defendant retaliated against Plaintiff for engaging in protected activity under the
FCRA by subjecting Plaintiff to different terms and conditions of employment and terminating
Plaintiff's employment.
62. Defendant’s actions were willful and done with malice.
63. Defendant took material adverse action against Plaintiff as Defendant subjected
Plaintiff to different terms and conditions of emp!oyment and terminated Plaintiff's employment.
64. —‘ Plaintiff was injured due to Defendant's violations of the FCRA, for which
Plaintiff is entitled to legal and injunctive relief.
WHEREFORE, Plaintiff demands:
(a) _—A jury trial on all issues so triable;
(b) That process issue and that this Court take jurisdiction over the case;
(c) That this Court enter a declaratory judgment, stating that Defendant
interfered with Plaintiff s rights under the FCRA;
(d) | Compensation for Plaintiff's lost wages, benefits, and other remuneration;
(e) Reinstatement of Plaintiff to a position comparable to his prior position,
with back pay plus interest, pension rights, and all benefits;
(f) Front pay;
(g) | Any other compensatory damages, including emotional distress, allowable
at law;
(h) Punitive damages;

(i) Prejudgment interest on all monetary recovery obtained.

-10-
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 25 of 39

G) All costs and attorney’s fees incurred in prosecuting these claims; and
(k) For such further relief as this Court deems just and equitable.

co V 42 U.S.C. § 1981 VIOLATION
(RACE DISCRIMINATION)

65. Plaintiff realleges and readopts the allegations of Paragraphs | through 39 of this
Complaint, as though fully set forth herein.

66. Plaintiff is a member of a protected class of persons under Section 1981.

67. As a result of its aforementioned conduct, Defendant subjected Plaintiff to
disparate treatment solely because of Plaintiff's race.

68. The foregoing actions constitute unlawful discrimination, in violation of Section
198}.

69.  Defendant’s actions were willful and done with malice.

70. As a direct and proximate result of Defendant’s willful and reckless
discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain and
suffering, mental anguish, emotional distress, and loss of earnings and other employment
benefits and job opportunities.

71. Plaintiff was injured due to Defendant’s violations of Section 1981, for which
‘Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(a) A jury trial on all issues so triable;

(b) = That process issue and that this Court take jurisdiction over the case;

{c) Judgment against Defendant, permanently enjoining Defendant from
future violations of Section 1981, and remedying al] lost income, raises,

promotions, and other benefits of which Plaintiff was unlawfully deprived;

He
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 26 of 39

{d) | Compensatory damages, including emotional distress, allowable at law;

(e) Punitive damages;

(f) Reinstatement of Plaintiff to a position comparable to his prior position, or
in the alternative, front pay;

(g) | Prejudgment interest on all monetary recovery obtained;

(th) _— All costs and attorney’s fees incurred in prosecuting these claims; and

(i) For such further relief as this Court deems just and equitable.

COUNT Vi — 42 U.S.C. § 1981 VIOLATION

(RETALIATION)

72. Plaintiff reafleges and readopts the allegations of Paragraphs | through 39 of this
Complaint, as though fully set forth herein.

73. Plaintiff is a member of a protected class of persons under Section 1981.

74. Plaintiff engaged in protected activity under Section 198! by opposing
Defendant’s discriminatory conduct.

75. Defendant retaliated against Plaintiff for engaging in protected activity under
Section [98] when it subjected Plaintiff to different terms and conditions of employment and
terminated his employment.

76. Defendant's actions were willful and done with malice.

77. Defendant’s retaliation was based solely on Plaintiff's exercise of his right to

resist and oppose unlawful discrimination and harassment, which is protected under Section

1981.

78. As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain and

an
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 27 of 39

suffering, mental anguish, emotional distress, and loss of earnings and other employment

benefits and job opportunities.

79. Plaintiff was injured due to Defendant’s violations of Section 1981, for which

Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(2) A jury trial on all issues so triable;

(b) That process issue and that this Court take jurisdiction over the case;

(c) Judgment against Defendant, permanently enjoining Defendant from
future violations of Section 1981, and remedying all tost income, raises,
promotions, and other benefits of which Plaintiff was unlawfully deprived;

(d) | Compensatory damages, including emotional distress, allowable at law;

(¢) Punitive damages;

(f) Reinstatement of Plaintiff to a position comparable to his prior position, or
in the alternative, front pay;

(g}  Prejudgment interest on all monetary recovery obtained;

(h) _—Alll costs and attomey’s fees incurred in prosecuting these claims; and

(i) For such further relief as this Court deems just and equitable.

Y TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 28th day of June, 2019.

Respectfully submitted,

Patrick K. Elliott.
PATRICK K. ELLIOTT

Florida. Bar Number: {000970
THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC

 

sss
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 28 of 39

7

100 8S. Ashley Drive, Suite 600

Tampa, FL 33602

Direct Dial: (813) 379-3090

Facsimile: (813) 261-3542

Email: elliottp@employmentandconsumerlaw.com
Email: assistant@employmentandconsumerlaw.com

Attorney for Plaintiff

ows
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 29 of 39

Filing # 91848318 E-Filed 06/28/2019 12:29:49 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA
CIVIL DIVISION

GEORGES ROUMAIN,

Plaintiff,
CASE NO.:

v.
FEDERAL EXPRESS CORPORATION,

Defendant.
/

PLAINTIFF'S NOTICE OF SERVICE OF

FIRST SET OF INTERROGATORIES TO DEFENDANT

Plaintiff, GEORGES ROUMAIN (“Plaintiff”), propounds the following Interrogatories to
Defendant, FEDERAL EXPRESS CORPORATION (“Defendant”), to be answered in writing,
under oath and in accordance with the Florida Rules of Civil Procedure.

Dated this 28th day of June, 2019.
Respectfully submitted,

‘s/ Patrick K, Elliott
PATRICK K. ELLIOTT

Florida. Bar Number: 1000970 7

THE Law Office Of Patrick K. ELLIOTT, PLLC
100 S. Ashley Drive, Suite 600

Tampa, FL 33602

Direct Dial: (813) 379-3090

Facsimile: (813) 261-3542

E-mail: elliottp@employmentandconsumerlaw.com
Email: assistant(@employmentandconsumerlaw.com
Attorney for Plaintiff

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 30 of 39

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to the

Defendant on the date the complaint was served.

/s/ Patrick K, Elliott
PATRICK K. ELLIOTT
Case 0:19-cv-62082-RKA Documetthdea Rnbeie CACEH.PD_PRLKSD F248 H19 3 Page 31 of 39
Filing # 91848318 E-Filed 06/28/2019 12:29:49 PM

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA
CIVIL DIVISION

GEORGES ROUMAIN,

Plaintiff,
CASE NO.:

Y.

FEDERAL EXPRESS CORPORATION,

Defendant.
/

PLAINTIFF’S FIRST REQUEST FOR

PRODUCTION OF DOCUMENTS TO DEFENDANT

Plaintiff, GEORGES ROUMAIN (hereinafter “Plaintiff’), by and through undersigned
counsel and in accordance with the Florida Rules of Civil Procedure, hereby requests that
Defendant, FEDERAL EXPRESS CORPORATION (hereinafter “Defendant”), diligently and
carefully search for, inquire after, and produce for inspection and copying the documents

identified below, regardless of their origin:
L INSTRUCTIONS

t. Defendant shall produce these documents within forty-five (45) days after service
of this request.

2. In accordance with the Florida Rules of Civil Procedure, Defendant is hereby
instructed to produce documents as they are kept in the ordinary course of business, or to
organize and label documents so that they correspond with the categories in this request. In
addition, all documents are to be produced in full and unexpurgated form. Redacted documents
will not be deemed to comply with this request.

3. If any document described in this request was, but no longer is, in Defendant’s
possession, custody, or control, please state whether the document:

(a) is missing or lost;

(b) —_ has been destroyed;

(c) has been transferred, voluntarily or involuntarily, to others; or
(d) has otherwise been disposed of.

*#* FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/09/2019 01:05:19 PM.****

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 32 of 39

In each instance, please explain the circumstances surrounding the document’s
disposition, identify the person or persons authorizing the disposition, and list the date on which
the document was so disposed. Please identify each document by listing the following
information: Name and address of the author of the document; the nature or type of document
(e.g., letter, memorandum, chart, photograph, report, etc.); date on which the document was
created; subject matter of the document; present location(s) of the document: custodian (s); and
whether the document (or a copy) is still in existence.

4, If any requested document is believed to be privileged, or for some other reason
may not be subject to production, please provide the following information:

(a) The nature or type of document (e.g., letter, memorandum, chart,
photograph, report, etc.);

(b) Its date of creation;

(c) | Thename and address of its author; or,

(d) The identity of each recipient and addressee of the original document;

(e) The identity of all other persons who received copies of the document:

(f) The subject matter of the document; and

(g) | The reason(s) for non-production, including all legal grounds.

5. This request for production is a continuing one. Supplementation of responses to
this request shali be made in accordance with the Florida Rules of Civil Procedure.

Ht. DEFINITIONS
Whenever used in this request, the following definitions shall apply:

1. “Plaintiff? means GEORGES ROUMAIN and all of his agents, representatives,
attorneys, consultants, experts, and all other persons acting or purporting to act for or on behalf
of her, regardless of whether they are authorized to do so.

2. “Defendant” or “You” and “your” shall mean or refer to FEDERAL EXPRESS
CORPORATION, and all of its agents, representatives, attomeys, consultants, experts, and all
other persons acting or purporting to act for or on behalf of it.

3. If this request is directed to a natural person, then “Defendant” shall refer to the
natural person named in the request.

4, The term “document” is used in the broadest sense that the Florida Rules of Civil
Procedure permit. Specifically, “document” includes, but is not limited to, all writings of any
nature or type whatsoever, whether they contain written or graphic material, which are within the
possession, custody, or control of the Defendant, or of any agent, employee, or representative
(including, without limitation, attorneys, advisors, physicians, consultants, and accountants) or
other person acting or purporting to act for or on behalf of Defendant, or in concert with them,
including, but not limited to: Letters, tape recordings, notes, affidavits, contracts, agreements,

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 33 of 39

communications, correspondence, telegrams, telexes, cables, memoranda, records, reports,
books, notebooks, summaries or records of telephone conversations, shipping documents,
personal conversations or interviews, diaries, calendars, forecasts, statistical statements, work
papers, drafts, copies, graphs, charts, slides, demonstrative or visual aids, accounts, analytical
records, minutes or records, appraisals, records, checks, check stubs, employment materials,
expense accounts, receipts, reports or summaries of negotiations, brochures, lists, jowmals, and

advertisements.

The term “document? also includes electronically recorded information, such as
electronic mail (“email”), btml files, databases, data processing tapes and cards, computerized
data, computer diskettes, or information otherwise contained on a computer’s hard drive, disks or
backup tapes, video tapes, audio tapes, view-graphs, any information maintained on digital,
electronic, magnetic or other media, and any other summary, schedule, memorandum, note,
statement, letter, telegram, interoffice communication, report, diary, worksheet, list, graph, chart,
index, tape recording, partial or complete report of telephone or oral conversation, transcript or
minutes, compilation, tabulation, study, analysis, or other such writing or recording.
Electronically recorded information shall also be produced in native format and any metadata
shail be included.

“Documents” shail also include copies of documents (including but not limited to carbon,
handwritten, typewritten, microfilmed, photostatic or Xerox copies), including non-identical
copies, regardless of whether they differ from the original because of any alteration, notes,
comments, or other material contained therein or attached thereto, or for another reason.

For the purpose of the foregoing, “draff” means any earlier, preliminary, preparatory, or
tentative version of all or part of a document, regardless of whether such draft was superseded by
a later draft, or the terms of the draft differ from those of the final document. The term “copies”
means all copies of a document, including those copies that are not identical in every respect to
the documents being produced.

The terms “document” and “documents” also include any originals, ail file copies, all
other copies, no matter how prepared, and all drafts prepared in connection with such documents,
whether or not used, as well as the folder in which the documents are maintained. A draft or
non-identical copy of a document, including a copy or duplicate of a document which has any
nonconforming notes, marginal annotations or other markings, and any preliminary version, draft
or revision of the foregoing, is a separate document within the meaning of these terms.

5. “Metadata” means the data found within documents. It includes all electronically
stored information that describes or defines the document that is not generally visible in the
ordinary electronic display or printing of the document. Common examples include comments,
markups, revisions, the author’s name, the owner’s name, the names of those who have edited
the document, creation dates, edit dates, and other information including, but not limited to,

records of past versions and drafts.

6. “Native format,” as it relates to the production of electronic data, means the file
format in which the document is ordinarily read and written by its related software application.

wae

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 34 of 39

For example, a Microsoft Word 2003 document has a native format of .doc while an Adobe
Acrobat document has a native format of .pdf.

7. “Relating to” means regarding, supporting, tending to support, refuting, tending
to refute, or concerning (including, mentioning, stating, discussing, summarizing, describing,
reflecting, containing, referring to, depicting, connected with, embodying, evidencing,
constituting, comprising, reporting, pertaining to, or having any connection with or bearing
upon), directly or indirectly, the matter in question.

8. “And/or” shall be construed conjunctively and disjunctively, so as to demand and
elicit the broadest possible response to a particular inquiry.

9, “Complaint” means the original complaint that was filed in this action, as
amended through the date of this request.

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 35 of 39

Ill, MANNER OF COMPLIANCE WITH RULES

In accordance with the Florida Rules of Civil Procedure, Plaintiff hereby designates a
reasonable time, place, and manner for Defendant to make the requested documents available for

inspection:

Due Date; _‘ Forty-five (45) days after service of this request.

Piace: The Law Office of Patrick K. Elliott, PLLC, 100 S. Ashley Drive, Suite
600, Tampa, FL 33602, or any other place that the Parties can mutually
agree upon.

Inspection: Originals, drafts, and non-identical copies of all the requested documents
shall be produced for inspection by Defendant’s counsel at the time and
place specified above. In the alternative, Defendant may provide true and
accurate copies of ail requested items via United States Mail.

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 36 of 39

IV. DOCUMENTS TO BE PRODUCED

I. Please produce all documents identified in your answers to Plaintiff's
Interrogatories.

2. Please produce all documents relied upon as a basis for responding to Plaintiffs
Interrogatories.

3. Please produce any and all documents supporting in any manner whatsoever the
defenses and affirmative defenses raised in your Answer to the Complaint.

4. Please produce ali documents which support your denial of any of the allegations
in the Complaint.

5. Please produce any and all documents relating to the terms and conditions of
Piaintiff’s employment with Defendant, including all company policies, personnel manual(s),
employee handbook(s), and any employment agreement entered into by Plaintiff and Defendant.

6. Please produce Plaintiff's entire personnel file, including any and all documents
and writings that were used to determine Plaintiff's qualifications for employment, transfers,
salary, raises, pension eligibility, termination, or any other disciplinary action.

7. Please produce any and all documents that memorialize and/or record Plaintiffs
employment and work performance.

8. With respect to any lawsuit filed against Defendant after 2009 relating to
violations of 42 U.S.C. §1981, the Civil Rights Act of 1964, as amended (“Title VII,” 42 U.S.C.
§2000¢ ef seg.), or the Florida Civil Rights Act of 1992, please produce all pleadings, all answers
to interrogatories, all responses to requests for admissions, al! settlement documents, releases,

waivers, and confidentiality agreements.

9. Please produce any employment agreements, correspondence, and documents
pertaining to any person, corporation, or entity retained by Defendant to act as an expert witness,
advisor, or consultant tn the above-styled case.

10. Please produce a list of qualifications and a current resume for each expert
witness, advisor, or consultant retained by Defendant in the above-styled case.

1{. Please produce all documents pertaining to any intemal complaints of
discrimination made by employees of Defendant who worked at the same facility as Plaintiff
within the past five years and include Defendant’s responses to those intemal complaints.

12. Please produce any and all complaints relating to Plaintiff's work performance, as
well as any warning notices issued to Plaintiff by Defendant in response to such complaints.

13. Please produce any and all documents, letters, and memoranda describing,
summarizing, or referring to any conversations between Plaintiff and any past or present
employee, officer, or director of Defendant, pertaining either to Plaintiff's job performance or to

-6-

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 37 of 39

any of Plaintiff's allegations in the instant proceeding.

14. Please produce all documents that reference, in any manner whatsoever, the
reasons that Plainuff’'s employment was terminated on or around December 2016.

15. Please produce all personnel files of Plaintiffs supervisors and/or decision
makers in this case, including, but not limited to, the entire personnel file for Plaintiff's
supervisors and managers.

16. Please produce any and all employee records containing any form memorializing
an employee’s self-identification on the basis of his or her race, such as an EEO-I Survey Form
or any other similar form regardless of its origin, compiled, kept, or preserved by Defendant for
years 2011] through 2016.

17. Please produce any and all employee rosters kept by Defendant for the location
where Plaintiff worked for years 2011 through 2016.

18. Please produce any and all internal documents created, kept, or preserved by
Defendant for years 2011 through 2016, containing information identifying the race of any
employee who worked for Defendant at the same location as Plaintiff.

19. Please produce any and all job descriptions, specifications, or other documents
that describe or otherwise relate to the functions and/or job duties performed by Plaintiff during
the course of Plaintiff's employment with Defendant.

20. _— Please produce Defendant’s code of ethics and related policies that were in force
during Plaintiff's employment.

21. Please produce Defendant’s policy and procedures concerning employee
discipline that were in force during Plaintiff's employment with Defendant.

22. Please provide all documents memorializing Defendant’s policies on equal
opportunity employment, workplace discrimination, dispute resolution, disciplinary action, and
employee performance evaluations.

23. Please produce all text messages, relating to the allegations or defenses in this
case, exchanged by Plaintiff and Plaintiff’s supervisor or co-worker(s) during the period in which
Plaintiff was employed by Defendant.

24. Please produce ail e-mails, relating to the allegations or defenses in this case,
exchanged by Plaintiff and Plaintiff's supervisor or co-worker(s) during the period in which
Plaintiff was employed by Defendant.

25. Please produce any and all documents submitted to an administrative agency
related to Plaintiff's employment with Defendant, including documents submitted to the United
States Equal Employment Opportunity Commission.

26. Please produce Defendant’s financial statements, bank statements, and income tax

-7-

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 38 of 39

tetums from fiscal year 2013 until the present.

27. Please produce Defendant’s balance statement and income statement for each year
beginning with fiscal year 2013 until the present.

28. Please produce all records which document any efforts made by Defendant to
inquire into Plaintiff's background, including but not limited to financial records, criminal
history, employment records, and litigation records.

29. Please produce all applicable insurance policies.

30. Please produce ail documents listing all contacts with Defendant employer’s
integrity line/ hot line alleging harassment, discrimination, or retaliation on the basis of race by
anyone within the department to which Plaintiff was assigned for the year preceding Plaintiff's
termination from employment.

31. Please produce all documents that were generated in connection with any
complaint or contact made by an employee to Defendant employer’s integrity line/ hot line
alleging harassment, discrimination, or retaliation on the basis of race by anyone within the
department to which Plaintiff was assigned for the year preceding Plaintiffs termination from
employment.

32. Please produce all records listing contact information for all persons who were
considered by Defendant for the position held by Plaintiff after Plaintiff was terminated from

employment,

33. Ifthe employment relationship with the defendant has ended, please produce any
COBRA notices that were sent to the plaintiff and/or others entitled to notice under COBRA and
a copy of the company’s process and procedure for preparation and transmission of COBRA
notices.

Dated this 28th day of June, 2019.

Respectfully submitted,

/s/ Patrick K. Elliott

PATRICK K, ELLIOTT

Florida. Bar Number: 1000970

THE LAW OFFICE OF PATRICK K, ELLIOTT, PLLC
100 S. Ashley Drive, Suite 600

Tampa, FL. 33602

Direct Dial: (813) 379-3090

Facsimile: (813) 261-3542

E-mail: elliottp@employmentandconsumerlaw.com
Email: assistant@employmentandconsumerlaw.com
Attorney for Plaintiff

 
Case 0:19-cv-62082-RKA Document 1-2 Entered on FLSD Docket 08/20/2019 Page 39 of 39

CERTIFICATE OF SERVICE

SERIO ALE UF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished to the

Defendant on the date the complaint was served.

és/ Patrick K, Elliott
PATRICK K. ELLIOTT

 
